                                              USDCSDNY
                                              DOCUMENf
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            ll~LECTR0t-.'1CA.LLY FILED             I.

                                              DOC #: -----+--+---11
-----------------------------------x

MARK KRONYAK, et al.,
                                            · DA~E~ =           :~1LZ?z.. --.~l
                                            - - - - - - - - ·_,....._.. __~.._.. .= ~
                                                                                        1

                     Plaintiffs          16 Civ. 8640 (ER) (HBP)

      -against-                          OPINION
                                         AND ORDER
TISHMAN CONSTRUCTION CORP.,
et al.,

                     Defendants.

-----------------------------------x



           PITMAN, United States Magistrate Judge:


I.   Introduction


           Third-party defendant Five Star Electric Corp.         ("Five

Star") moves for an Order pursuant to Rule 14 (a) (1) of the

Federal Rules of Civil Procedure granting leave to file a fourth-

party complaint (Letter Motion Seeking Leave to File a Fourth-

Party Complaint, dated Mar. 26, 2019 (Docket Item ("D. I.")          42)

("Five Star Letter")).   For the reasons set forth below, the

motion is denied.
II.   Background


      A.   Facts


            This action arises out of plaintiff Mark Kronyak's fall

at a construction site.    Defendant Tribeca Associates LLC

("Tribeca") hired Tishman Construction Corporation ("Tishman") to

build a skyscraper at 20 West 53rd Street in New York (Compl.,

filed Nov. 9, 2016 (D.I. 4)     ("Compl. ") '11'11 3-4, 6, 10).   Tishman

hired Five Star to perform electrical work at 20 West 53rd Street

(Third-Party Compl., dated June 15, 2017       (D.I. 24) 'II 19).    On

April 21, 2014, while working for Five Star as an electrician at

20 West 53rd Street, Kronyak fell down a staircase and injured

his shoulder, knee, hand and back (Compl. '11'11 14, 17, 19).


      B.   Procedural History


            Plaintiffs 1 commenced this action on November 9, 2016

against defendants Tishman and Tribeca.        On June 16, 2017,

Tishman and Tribeca filed a third-party complaint against Five

Star (Third-Party Compl., dated June 15, 2017         (D.I. 24)), which

Five Star answered on July 12, 2017      (Answer, dated July 11, 2017



      1
          Plaintiff Mark Kronyak's wife, Elizabeth Kronyak, seeks
damages from Tishman and Tribeca for loss of consortium (Compl.
'11'11 28-31).

                                    2
(D.I. 28)).    After a series of extensions, the Honorable Edgardo

Ramos, United States District Judge, set the deadline for joinder

of additional parties at November 30, 2018               (Order, dated Sept.

25, 2018   (D.I. 36)).   On March 18, 2019, I granted leave to Five

Star to make its motion pursuant to Fed.R.Civ.P. 14 seeking leave

to file a fourth-party complaint (Order, dated Mar. 18, 2019

(D.I. 41)).


     C.    Proposed
           Fourth-Party Complaint


            Five Star's proposed fourth-party complaint seeks to

join two subcontractors, Regal USA Construction, Inc.                       ("Regal")

and Construction Realty Safety Group Inc.            ( "CRSG") , as defendants

in this action (Proposed Fourth-Party Complaint, Five Star

Letter, Ex. B (D.I. 42-2)    ("PFPC")   CJICJI   5-8).        Five Star alleges

that Tishman hired Regal to perform concrete work and hired CRSG

to provide safety and site protection services (PFPC                    CJICJI   18-22).

Five Star accuses Regal and CRSG of negligence with respect to

the location of Kronyak's fall and seeks contribution and indem-

nification from both subcontractors (PFPC            CJICJI   24-51).




                                    3
III.    Analysis


       A.   Applicable Legal Standards


             Rule 14 (a) (1) of the Federal Rules of Civil Procedure

provides, in relevant part, that a "defending party may, as

third-party plaintiff, serve a summons and complaint on a non-

party who is or may be liable to it for all or part of the claim

against it."       The defendant must, however, obtain leave of court

if it seeks to file the third-party complaint more than 14 days

after serving its original answer.       Fed.R.Civ.P. 14(a) (1).

             "' [T]he traditional grounds for a third-party action

are indemnification, contribution, or subrogation."'        In re

Mission Constr. Litig., 10 Civ. 4262      (LTS) (HBP), 10 Civ. 9344

(LTS) (HBP), 11 Civ. 1565 (LTS) (HBP), 2013 WL 4710377 at *9

(S.D.N.Y. Aug. 30, 2013)      (Pitman, M.J.), quoting Doucette v. Vibe

Records,    Inc., 233 F.R.D. 117, 120 (E.D.N.Y. 2005).

            When determining whether to permit the filing of a
            third-party complaint, the court takes into consider-
            ation the following factors:  "(l) whether the movant
            deliberately delayed or was derelict in filing the
            motion; (2) whether impleading would delay or unduly
            complicate the trial; (3) whether impleading would
            prejudice the third-party defendant; and (4) whether
            the proposed third-party complaint states a claim upon
            which relief can be granted."

Satterfield v. Maldonado, 14 Civ. 627      (JCF), 2014 WL 4828860 at

*3 (S.D.N.Y. Sept. 19, 2014)      (Francis, M.J), quoting Fashion-in-

                                     4
Prints, Inc. v. Salon, Marrow & Dyckman, L.L.P.,     97 Civ. 340

(DC), 1999 WL 500149 at *6 (S.D.N.Y. July 15, 1999)      (Chin, then

D.J., now C.J.); accord Falcone v. MarineMax, Inc.,     659 F. Supp.

2d 394, 402   (E.D.N.Y. 2009); Capitol Records,   Inc. v. City Hall

Records, Inc., 07 Civ.   6488   (LTS) (KNF), 2008 WL 2811481 at *2

(S.D.N.Y. July 18, 2008)    (Fox, M.J.).   "A district court has

considerable discretion in determining a Rule 14(a) motion."

Capitol Records,   Inc. v. City Hall Records, Inc., supra, 2008 WL

2811481 at *2; accord Consol. Rail Corp. v. Friedman, 758 F.

Supp. 128, 130 (S.D.N.Y. 1990)     (Griesa, D.J.), citing East

Hampton Dewitt Corp. v. State Farm Mut. Auto. Ins. Co.,      490 F.2d

1234, 1246 (2d Cir. 1973)    (Friendly, C.J.).


     B.   Application of the
          Foregoing Principles


           Because Five Star was delinquent in filing its motion

to implead the fourth-party defendants, impleader at this time

would delay the trial.     In addition, denying Five Star's motion

will not prejudice Five Star because, if it is found liable, it

can still institute a separate action against Regal and CRSG for

indemnification or contribution.

           Five Star argues that it did not deliberately delay

filing the instant motion because Tishman and Tribeca did not



                                    5
disclose the identities of the subcontractors it seeks to implead

until February 6, 2019 (Five Star Letter at 2; Five Star's Letter

Reply to Plaintiffs' Objection, dated Apr. 29, 2019 (D.I. 46)

("Five Star Reply Letter") at 2).      Five Star, however, does not

appear to have made any efforts to obtain this information any

sooner.     According to the exhibits Five Star attached to the

instant motion, it served its Combined Demands to Third-Party

Plaintiffs on counsel for plaintiffs, Tishman and Tribeca on July

20, 2017    (Combined Demands to Third Party Plaintiffs, Five Star

Letter, Ex. D (D.I. 42-4)).    A year later, on July 23, 2018, Five

Star wrote to opposing counsel to complain about Tishman and

Tribeca's

             failure to provide contracts, and especially the con-
             tract between Tishman and the subcontractor who poured
             or created the staircase, and the subcontractor who
             installed the plastic sheeting at the subject stair-
             case, as [defendants] have been advised from early on
             in this litigation that [Five Star] intend[s] to join
             them as parties to this action.

(Letter to Ms. Ayers and Mr. Rocco, Five Star Letter, Ex. E (D.I.

42-5)) .    Five Star did not, however, raise the issue with the

Court until its January 25, 2019 letter motion to Judge Ramos.

However, at any time after August 19, 2017 -- the date responses

to Five Star's discovery demands were due -- Five Star could have

sought relief from the Court for defendants' failure to disclose

requested documents.     In other words, beginning on August 19,

                                   6
2017, other than the one letter to opposing counsel on July 23,

2018, Five Star failed to take action until January 2019 to

identify the parties it now seeks to name in a fourth-party

complaint.     Thus, Five Star's failure to obtain the names of the

proposed fourth-party defendants in time for it to comply with

Judge Ramos's Scheduling Order was due to its own lassitude.

              Five Star next contents that its failure to file the

instant motion before the November 30, 2018 deadline should be

excused because counsel for Five Star was dealing with a death in

the family from November 2018 to January 2019 (Five Star Letter

at 3).      How an individual deals with the death of a loved one is

always a personal matter and is not subject to generalized

statements.      However, if an attorney is so affected by the death

of a loved one that he or she is unable to work and unable to

comply with court deadlines for an extended period of time, it is

incumbent upon that attorney to have the work reassigned to
                                 2
another attorney in the firm.        According to its website, counsel

for Five Star employs 16 attorneys; counsel offers no reason why

the matter was not reassigned during counsel's period of bereave-

ment.


        2
      New York Rule of Professional Conduct l.16(b) (2) requires a
lawyer to withdraw from the representation of a client if "the
lawyer's physical or mental condition materially impairs the
lawyer's ability to represent the client .       "

                                     7
             Five Star further argues that impleading the subcon-

tractors will not unduly delay or complicate the trial because

discovery,    including the depositions of the parties,       is incom-

plete   (Five Star Letter at 3; Five Star Reply Letter at 1).

However, as plaintiffs correctly argue, the impleading of addi-

tional parties at this time will inevitably delay the trial

(Letter Objection to Five Star's Motion to Add Fourth Party

Defendant, dated Apr. 12, 2019    (D.I.   44)).    If added to this

case, the proposed fourth-party defendants would be entitled to

time to file a responsive pleading, to exchange document discov-

ery and to depose or re-depose witnesses.         Thus,   impleading Regal

and CRSG more than two years after the commencement of the action

will inevitably delay the trial.

             With respect to the prejudice inquiry,       Five Star argues

that impleader will not prejudice plaintiffs or defendants

because it will not unduly delay or complicate the trial and

because "it is doubtful that settlement or resolution can be

obtained without the involvement of the proposed Fourth-Party

Defendants"    (Five Star Letter at 3).    Five Star is incorrect.         As

explained in the preceding paragraph, adding fourth-party defen-

dants will delay the trial of this matter.         In addition, although

denial of Five Star's motion may impede settlement efforts,           it




                                   8
will not impair the Court's ability to bring this matter to

trial.

          Furthermore, Five Star argues that impleader will not

prejudice Regal or CRSG because "they will be able to participate

in discovery in this action, and if the motion is denied, Five

Star will have to start a separate action against them, which

would be prejudicial to all parties"   (Five Star Letter at 3).

Five Star's argument is not persuasive.   Regal and CRSG will be

able to participate in discovery whether they are sued in this

action as fourth-party defendants or sued in a separate action.

In addition, denial of its motion will not prejudice Five Star.

If Kronyak fails to prove defendants' liability or if defendants

fail to prove Five Star's liability, Five Star will never have to

litigate with Regal and CRSG.   On the other hand, if Five Star is

found liable in this action, it can then commence its own action

against Regal and CRSG for contribution or indemnity.    See, g.g.,

Lehman XS Trust, Series 2006-GP2 by U.S. Bank Nat'l Ass'n v.

Greenpoint Mortg. Funding, Inc. 916 F.3d 116, 126 (2d Cir. 2019)

("Under New York law, a cause of action for contractual indemni-

fication 'does not arise until liability is incurred by way of

actual payment' to a third party.").   In other words, denial of

Five Star's motion will not prejudice its right to seek recovery

from Regal and CRSG.

                                 9
             Finally, Five Star argues that the PFPC states a claim

upon which relief can be granted (Five Star Letter at 3-4).

Assuming the truth of Five Star's allegations, it appears that

the PFPC states valid claims for negligence, contribution and

indemnification against Regal and CRSG.     Here, however, the

facial validity of Five Star's claims against the proposed

fourth-party defendants does not outweigh the countervailing

factors discussed above, particularly where Five Star may com-

mence a separate action against Regal and CRSG.


IV.   Conclusion


             Accordingly, for all the foregoing reasons, Five Star's

motion for leave to file a fourth-party complaint is denied.      The

Clerk of the Court is respectfully requested to mark Docket Item

42 closed.


Dated:   New York, New York
         May 1, 2019

                                       SO ORDERED




                                       H!R7::z ~
                                       United States Magistrate Judge

Copies transmitted to:

All Counsel

                                  10
